DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 1/4/2022. In virtue of this communication claims 1-10 are currently pending in the instant application.
         
Response to Amendment
In response to the action mailed on 8/20/2021, the Applicant has filed a response amending the claims. 
             
Response to Arguments
The Applicant’s arguments have been fully considered but they are moot because the arguments do not apply to the new references and/or interpretation being used in the current rejection. 
       
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 5 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Ohtani et al (US Pub 20050185957) in view of Wellbrock et al (US Pub 20100322620).

Regarding Claim 1, Ohtani discloses a monitoring device comprising: 
a receptor configured to acquire information of level variation in optical power of a control signal transmitted to a transmission path between a first terminal and a second terminal, the information of level variation transmitted via other transmission path between the first terminal and the second terminal (Fig 11, where a first terminal (100A) has a receptor (e.g. 104R) that acquires information (i.e. from 105s at second terminal 100B) of a level variation in optical power of a control signal (OSC) transmitted (i.e. from 105S at first terminal 100A) to a transmission path (200) between the first terminal (100A) and the second terminal (100B), the information (i.e. from 105s at second terminal 100B) of the level variation is transmitted via other transmission path (300) between the first terminal (100A) and the second terminal (100B)); and 

Ohtani fails to explicitly disclose a monitor configured to monitor, when level variation in optical power of the control signal does not satisfy a predetermined condition, the transmission path, based on backscattered light of an optical pulse being output to the transmission path.  
However, Wellbrock discloses
a monitor configured to monitor, when level variation in optical power of a signal does not satisfy a predetermined condition, a transmission path based on backscattered light of an optical pulse being output to the transmission path (Fig 6, paragraphs [58][59][60] where a monitor (e.g. OTDR 412) monitors, when a level variation in optical power of a signal does not satisfy a predetermined condition (i.e. due to a fiber cut 424), a transmission path (404-2) based on backscattered light of an optical pulse being output to the transmission path (404-2) (here it is known in the art that an OTDR uses backscattered light/pulses to perform monitoring)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the first terminal (100A) as described in Ohtani, with the teachings of the monitor (e.g. OTDR 412)  as described in Wellbrock. The motivation being is that as shown a monitor (e.g. OTDR 412) can monitor, when a level variation in optical power of a signal does not satisfy a predetermined condition (i.e. due to a fiber cut 424), a transmission path (404-2) based on backscattered light of an optical pulse being output to the transmission path (404-2) and one of ordinary skill in the art can implement this concept 

Regarding Claim 5, Ohtani as modified by Wellbrock also discloses the monitoring device, wherein, the monitor identifies a location of an anomaly in the transmission path, and outputs information of the identified location of the anomaly (Wellbrock Fig 6, paragraphs [39][58][59][60] where the monitor (e.g. OTDR 412) identifies a location of an anomaly (fiber cut 424) in the transmission path (404-2) and outputs information of the identified location of the anomaly (fiber cut 424)).  

Regarding Claim 7, Ohtani as modified by Wellbrock also discloses an optical repeater comprising: 
an optical amplifier configured to amplify optical power of signal light being transmitted in a transmission path (Ohtani Fig 11, where the first terminal (100A) has an 
the monitoring device (Ohtani Fig 11, where the first terminal (100A) has the monitoring device (i.e. receptor (e.g. 104R), 105S, and monitor (e.g. OTDR 412))), wherein 
the monitoring device outputs, at an output side of the optical amplifier, the control signal and the optical pulse, and performs measurement of backscattered light of the optical pulse (Ohtani Fig 11, where the monitoring device (i.e. receptor (e.g. 104R), 105S, and monitor (e.g. OTDR 412)) outputs, at an output side of the optical amplifier (e.g. 102S), the control signal (OSC) (i.e. from 105S) and the optical pulse (i.e. from OTDR 412), and performs measurement of backscattered light of the optical pulse (i.e. because the OTDR uses backscattered light/pulses to perform monitoring)).   

Claims 2-4 rejected under 35 U.S.C. 103 as being unpatentable over Ohtani et al (US Pub 20050185957) in view of Wellbrock et al (US Pub 20100322620) in further view Mahony et al (US Pub 20080304825).

Regarding Claim 2, Ohtani as modified by Wellbrock fails to explicitly disclose the monitoring device further comprising: a storage configured to store measurement data of backscattered light of the optical pulse when level variation in optical power of the control signal satisfies the predetermined condition, wherein the monitor determines presence/absence of an anomaly in the transmission path, based on a comparison between the measurement data stored in the storage and a measurement result of backscattered light of the optical pulse.   
	However, Mahony discloses 

a monitor determines presence/absence of an anomaly in a transmission path, based on a comparison between the measurement data stored in the storage and a measurement result of backscattered light of an optical pulse (Fig 7, Fig 8, Fig 9, paragraphs [51][57][58][59] where the monitor 216 (OTDR) determines a presence/absence of an anomaly in a transmission path, based on a comparison between the measurement data stored in the storage (e.g. memory 204 as shown in Fig 2) and a measurement result of backscattered light of an optical pulse (i.e. after a fiber cut)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the first terminal (100A) as described in Ohtani as modified by Wellbrock, with the teachings of the OLT 200 as described in Mahony. The motivation being is that as shown an OLT 200 can have a storage (e.g. memory 204) to store measurement data of backscattered light 606 of an optical pulse (i.e. from monitor 216 (OTDR)) (i.e. prior to a fiber cut) and the monitor 216 (OTDR) can determine a presence/absence of an anomaly in a transmission path, based on a comparison between the stored measurement data and a measurement result of backscattered light of an optical pulse 
 
Regarding Claim 3, Ohtani as modified by Wellbrock and Mahony also discloses the monitoring device wherein, when level variation in optical power of the control signal satisfies the predetermined condition, the monitor outputs, for each predetermined time, the optical pulse to the transmission path, acquires measurement data of backscattered light of the output optical pulse, and stores the acquired measurement data in the storage (Mahony Fig 7, Fig 9, paragraphs [51][57] where when level variation in optical power of the downstream signal satisfies the predetermined condition (i.e. prior to a fiber cut), the monitor 216 (OTDR) outputs, for each predetermined time (e.g. at preferred times), the optical pulse to the transmission path, acquires measurement data 
 
Regarding Claim 4, Ohtani as modified by Wellbrock and Mahony also discloses the monitoring device further comprising: a transceiver configured to transmit the optical pulse to the transmission path, and measure optical power of backscattered light of the optical pulse, wherein the monitor stores measurement data of optical power of backscattered light of the optical pulse being measured by the transceiver in the storage (Mahony Fig 7, Fig 9, paragraphs [51][57] where a transceiver (i.e. in monitor 216 (OTDR)) is configured to transmit the optical pulse to the transmission path, and measure optical power (intensity) of backscattered light 606 of the optical pulse, and the monitor 216 (OTDR) stores measurement data of optical power (intensity) of backscattered light 606 of the optical pulse being measured by the transceiver (i.e. in monitor 216 (OTDR)) in the storage (e.g. memory 204 as shown in Fig 2)).  

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Ohtani et al (US Pub 20050185957) in view of Wellbrock et al (US Pub 20100322620) in further view Iwaki et al (US Pub 20020024690).

Regarding Claim 6, Ohtani as modified by Wellbrock fails to explicitly disclose the monitoring device wherein, when level variation in optical power of a second control signal received from another device via the transmission path does not satisfy the predetermined condition, the monitor transmits, to a transmission source of the second control signal, information indicating that an anomaly occurs in optical power of the second control signal.

when level variation in optical power of a second control signal received from another device via a transmission path does not satisfy a predetermined condition, a monitor transmits, to a transmission source of the second control signal, information indicating that an anomaly occurs in optical power of the second control signal (Fig 21, where at a terminal 120b when level variation in optical power of a second control signal (OSC) received from another device (terminal 120a) via a transmission path (110, 112, 114) does not satisfy a predetermined condition (i.e. due to a second fiber cut A), a monitor (e.g. 42 at terminal 102b) transmits, to a transmission source (i.e. terminal 120a) of the second control signal (OSC), information indicating that an anomaly occurs in optical power of the second control signal (OSC)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the first terminal (100A) as described in Ohtani as modified by Wellbrock, with the teachings of the terminal 120b as described in Iwaki. The motivation being is that as shown at a terminal 120b when level variation in optical power of a second control signal (OSC) received from another device (terminal 120a) via a transmission path (110, 112, 114) does not satisfy a predetermined condition (i.e. due to a second fiber cut A), a monitor (e.g. 42 at terminal 102b) transmits, to a transmission source (i.e. terminal 120a) of the second control signal (OSC), information indicating that an anomaly occurs in optical power of the second control signal (OSC) and one of ordinary skill in the art can implement this concept into the first terminal (100A) as described in Ohtani as modified by Wellbrock and have at the first terminal (100A) when level variation in optical power of a second control signal (OSC) received from another device (terminal 

Regarding Claim 8, Claim 8 is similar to claim 1, therefore, claim 8 is rejected for the same reasons as claim 1.

Regarding Claim 9, Claim 9 is similar to claim 2, therefore, claim 9 is rejected for the same reasons as claim 2.

Regarding Claim 10, Claim 10 is similar to claim 4, therefore, claim 10 is rejected for the same reasons as claim 4.

Conclusion
The prior art relevant to the Applicant’s disclosure is the following:

Sridhar et al (US Pub 20140072306) and more specifically Fig 1.

Iijima (US Pub 20130322875) and more specifically Fig 2.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868. The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636